Citation Nr: 1446401	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-32 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for pes planus from April 18, 2005 to August 2, 2012, and 30 percent thereafter.

2.  Entitlement to service connection for a right hip and right leg condition as secondary to a service-connected pes planus disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In the May 2006 rating decision, the RO, in part, denied a rating in excess of 10 percent for pes planus.  In the November 2009 rating decision, the RO, in part, denied service connection for a right leg and right hip condition as secondary to a service-connected pes planus disability.

The case was remanded in July 2012 for an opinion on possible aggravation by the Veteran's service-connected pes planus, as well as an examination to assess the current severity of the Veteran's pes planus.  The August 2012 VA examiner addressed whether the Veteran's right leg and hip disability was caused by or aggravated by the Veteran's service-connected pes planus.  Therefore, the Board finds that there has been substantial compliance with its remand directives with regard to service connection for a right leg and hip disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In a December 2012 rating decision, the VA Appeals Management Center (AMC) increased the evaluation assigned for the Veteran's pes planus from 10 percent to 30 percent, effective from August 3, 2012.  As this increase does not represent a full grant of the benefits sought, the Veteran's appeal is not abrogated and the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The Board has reviewed the documents in both files in rendering its decision.  

The issue of an increased rating for pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's right leg and hip disability is etiologically related to his service connected pes planus. 

CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for a right leg and hip disability, to include as secondary to pes planus, have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Regarding service connection for a leg and hip condition secondary to pes planus, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.10, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.




Analysis - Service Connection for a leg and hip condition secondary to pes planus

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  38 C.F.R. 
§ 3.310(b) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 (2013). 

The Board notes that there are multiple medical opinions regarding whether the Veteran's service-connected pes planus caused or aggravated the Veteran's right leg and right hip disability.

In April 2007, Doctor of Podiatric Medicine M.J.S. stated that the Veteran has an antalgic gain on the right side and demonstrated signs of a very abducted gait secondary to bilateral hallux limitus rigidus.  He noted the Veteran remembered a significant amount of trouble during basic training in service and limping throughout basic training.  The examiner opined that due to the inability to seek good treatment or advice during basic training, this sequence of events would most definitely make a foot structure like his worse and because of this the Veteran now suffers the cumulative effects of the stress and strain of his type of foot structure.  The examiner opined that because of years of compensation for these structural problems the Veteran experiences pain and trouble in other joints including the hip, knees, and back.  

The Veteran underwent a VA genitourinary examination in September 2009.  The examiner provided a pertinent diagnosis of right trochanteric bursitis, right leg pain secondary to his trochanteric bursitis and mild degenerative joint disease of the right hip.  The examiner opined that the Veteran's right hip and leg pain were not due to his flat feet as they were unrelated and separate problems.  He noted that it was unlikely that either disability was secondary or aggravated by the flat feet.  The examiner provided no rationale for this conclusion.

In an August 2010 letter, a private physician, V.R., noted that the Veteran's gait was sufficiently distorted as a result of his pes planus and pronation syndrome to cause hip pain of a myofascial origin.  He did not believe that arthritis of the hips was related to his underlying service-connected foot disorder.  He did however believe that his deconditioning was a direct result of his inability to ambulate and that deconditioning and gait disturbance was likely to result in the myofascial complaints described.  He stated that if this was sufficient to form a relationship between his service-connected disability to his painful bilateral hip condition, "then so be it." 

In a September 2010 letter, a private physician opined that the Veteran's cause of his foot condition, limited first metatarsal joint motion with degenerative changes and loss of motion, excessive pronation, and functional limb length disorder, "could indirectly cause hip pain."
In an October 2010 letter, a private physician, J.K., opined that it was "medically probable" that a chronic hip right greater trochanteric bursitis was the result of his pes planus and chronic gait abnormality.

In an April 2011 letter, a private physician, J.N., opined that he did not think that the Veteran's hallux rigidus or flat feet caused his arthritis in his hips, but that it was "possible" that his diminished motion at the first metacarpal joints "may aggravate some hip joint pain which he is experiencing from his hip arthritis."

In August 2012, the Veteran was seen for a VA examination.  The examiner stated that the claim file, that day's examination and imaging, and medical literature that did not support the theory that dysfunction in one joint causes dysfunction in another.  Therefore he opined that the Veteran's pes planus, right hip, and knee strain are separate.  

In April 2013, a Doctor of Podiatric Medicine. R.G.M. submitted a statement regarding the Veteran.  He noted the Veteran had flat feet and hallux limitus and that when the Veteran walked he would over pronate and his arch would collapse which caused his foot to roll toward the midline of his body.  Because of his limited joint motion in the foot, force was transmitted up the leg to the right hip.  Overall, the clinician stated that he "strongly believe[d]" that the Veteran's hip damage came from his flat feet in combination with other pathology.  

When presented with conflicting evidence, it is the Board's responsibility to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert, 5 Vet. App. at 30; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).

In comparing the probative value of the private podiatrists' opinions in April 2007, August 2010, and April 2013, when taken together, against the opinions provided by the August 2012 VA examination, as well as the other private opinions, the Board finds that the evidence is largely in equipoise as to whether the Veteran's right leg and hip condition is caused or aggravated by his service connected pes planus.  Even the April 2011 examiner who opined that he did not think that the Veteran's hallux rigidus or flat feet caused his arthritis in his hips still conceded that aggravation of the Veteran's hip pain based on his condition was "possible." 

As a result, the Board finds that the evidence from the opinions by VA examiners and the private clinicians is substantially in equipoise.  In such situations, VA regulations state that the benefit of the doubt will be afforded to the Veteran.  38 C.F.R. § 3.102 (2013).  Accordingly, service connection for a right leg and hip condition is warranted, and the appeal is granted.


ORDER

Service connection for a right leg and hip condition is granted.


REMAND

The Veteran essentially contends that his service connected pes planus is more severe than contemplated by his current disability rating.  

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Veteran received a letter stating he became disabled under Social Security rules in May 2006.  No specific disability, however, is noted.  The Board cannot conclude, based upon this letter, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

If the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks increased compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the Board in adjudicating this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.  

Next, the Veteran was afforded a VA examination in August 2012 to address the current severity of his pes planus.  The examiner noted that the claims file was not available for review.  The examiner noted that the Veteran did not currently, nor had he ever had hallux valgus, and thus did not address the severity of any hallux valgus symptoms and whether they were severe enough to be the functional equivalent to great toe amputation.  Other medical records throughout the claims file; however do indicate that the Veteran has had hallux valgus, and the Veteran was originally service-connected for pes planus with hallux valgus.  See e.g., April 2011 Dr. J.A.N. opinion; May 1996 Rating Decision.  As a separate rating for hallux valgus is possible, upon remand the August 2012 examiner should issue an addendum opinion regarding the severity of the Veteran's hallux valgus.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to clarify whether he has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits, for his service-connected pes planus.  If the disability benefits are pertinent to the claim on appeal, attempt to obtain the records associated with any SSA decision.  All efforts to do so must be documented, and any negative replies recorded.

2.  After completing the above, have the August 2012 VA examiner provide an addendum opinion to determine the nature and current severity of the Veteran's hallux valgus.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner.  The addendum report must reflect that the claims file was reviewed.  

If that examiner is not available, another opinion is to be obtained, but the examiner should not perform another examination unless it is necessary to provide an adequate opinion.  After reviewing the claims file, the examiner must determine the following:

Whether the Veteran currently has or has ever had hallux valgus, and;

Whether the Veteran currently has symptoms due to a hallux valgus condition and if so, the severity of the symptoms, including whether they are severe symptoms with functional equivalent to loss of a great toe; or if the Veteran has ever had surgery for hallux valgus.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


